Citation Nr: 1758724	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for balanitis xerotica obliterans (BXO).  

2.  Entitlement to service connection for a urinary disability (claimed as residuals of kidney stones), to include urethral stricture disease. 

3.  Entitlement to a temporary total evaluation due to convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1988 to February 1999.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the February 2017 Board hearing presided over by the undersigned Veterans Law Judge.

VA may assign a total rating based on individual unemployability (TDIU) based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  Here, the matter of entitlement to a temporary TDIU has been raised by the Veteran in statements, to include his July 2012 and January 2013 statements.  (The Veteran submitted a July 2012 claim for entitlement to service connection for a urinary disability, and he noted that he awaiting surgery for treatment for the same.  The RO characterized this matter as an issue of entitlement to a temporary total disability rating based on convalescence, as reflected in the July 2011 rating decision.  Thereafter, the Veteran clarified in a July 2012 statement that he is asking for a temporary total disability rating for three months because he has been out of work from June 2012 until August 2012 because of his surgery.  Then, in a January 2013 statement, the Veteran reported that he had several surgeries to treat his urinary disability, and he again reported that he was out of work from June 2012 to October 2012 due to his surgery.  Thus, the Veteran is essentially claiming entitlement to a temporary TDIU).  

The Board has granted entitlement to service connection for the urinary disability, below.  The matter of a disability rating for such urinary disability, and the matter of a temporary TDIU due to urinary disability, has not been addressed by the AOJ and therefore the Board does not have jurisdiction over the matter of entitlement to a temporary TDIU.  The Board refers this matter to the AOJ for appropriate action.  

The issue of entitlement to a temporary total evaluation due to convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have BXO, and he has not had such a disability during the pendency of the claim.

2.  The Veteran's current urethral stricture disease began in service and cannot be satisfactorily disassociated from active service.  


CONCLUSIONS OF LAW

1.  BXO was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  Urethral stricture disease was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Veteran's claim on appeal for a urinary disability is granted, any error as to the duties to notify and assist is harmless error and discussion thereof is not necessary. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Here, regarding BXO, the Veteran contended in the February 2017 Board hearing that he should be afforded a new VA examination to determine whether BXO is related to service because the March 2011 VA examiner stated that it is beyond the scope of his practice to comment on BXO.  However, here, as discussed below, there is no competent evidence of persistent symptoms of or a medical diagnosis of BXO at any point during the appeal period.  As discussed below, no current BXO is shown.  Therefore, it is not necessary to afford the Veteran with a VA examination regarding BXO.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

The Veteran contends that he has a urinary disability that is related to his in-service urinary issues shown in the service treatment records.  He contends that his current urinary disability are residuals of alleged in-service kidney stones.  He also contends that one such residual of alleged in-service kidney stones is BXO.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110  (West 2015); 38 C.F.R. § 3.303(a) (2015).  

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, regarding BXO, the Veteran contends, such as in his December 2010 claim, that service connection for the same is warranted because he was diagnosed with BXO at the VA hospital in November 2008.  He also contends that he underwent surgery to treat his alleged BXO.  He contends that this alleged diagnosis of BXO is related to his alleged in-service kidney stones.  

BXO is an inflammation of the glans penis, or lichen sclerosis in males.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 195 (32d. ed. 2012).  Lichen sclerosus is a chronic astrophic skin disease characterized by hard flat white papules with erythematous halos and black follicular keratoric plugs; it is usually round the external genitalia or the in the perianal region.  In males it affects the prepuce and glans penis and may result in stricture of the urethral meatus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1033 (32d. ed. 2012).

The Veteran is competent to report his symptoms and observations, specifically to include his urinary symptoms.  However, the record does not indicate that the Veteran has medical expertise or training.  As a layperson, the Veteran is not competent to provide an opinion as to the diagnosis and underlying cause of his urinary symptoms, nor is he competent to provide a medical diagnosis of BXO.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's lay opinions that he currently has BXO that is a result of his in-service observed urinary symptoms have no probative value.

Here, there is no competent evidence to indicate BXO.  Notably, though the VA treatment records reveal a diagnosis of urethral stricture disease, there is no confirmed diagnosis of BXO shown in the record.  For instance, in the May 2009 VA Urology Note, the Veteran reported long-standing voiding issues, occasional blood in the urinal, and dysuria with burning at the end of urination.  He also reported painful erections and straining to urinate.  The assessment was urethral stricture disease, and the provider questioned whether such disease was caused by BXO or STD or trauma.  Thereafter, there is no confirmed diagnosis of BXO shown by the VA treatment records.  Further, the Veteran's private urology records, to include his surgery records, show no indication of a diagnosis of BXO, to include BXO as a cause for the Veteran's urethral stricture disease.  The private urology records instead show a diagnosis of urethral stricture disease.  Because the Veteran's report that he was affirmatively diagnosed with BXO by VA is inconsistent with the VA treatment records and remaining evidence of record, such report of a medical diagnosis of BXO is not credible and has no probative value.  

The Board also notes that the Veteran has not reported any of the above-noted observable skin symptoms of BXO at any point during the appeal period.  Indeed, his current urinary symptoms are diagnosed as urethral stricture disease, as discussed below.  On review, the preponderance of the competent and probative evidence is against a finding that BXO existed at the time the claim was filed or at any time during the pendency of the claim on appeal.  Thus, the claimed present disability of BXO is not shown, and service connection for the same is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Second, regarding urethral stricture disease, the competent and probative evidence is both for and against a finding that such disability is related to service.  

On one hand, the March 2011 VA examiner stated that after review of the claims file, it is noted that the Veteran had hematuria in service several times, and that he was assessed and treated for urethritis at that time.  The examiner acknowledged the Veteran's subjective contention that he passed a kidney stone in service, but that there was no imaging studies to confirm any such stone.  The examiner stated that a single episode of kidney stone does not cause damage to urethral lining and does not cause urethral stricture.  It was his opinion that his urethral stricture is not caused by kidney stone.  

On the other hand, the private treatment records during the appeal period show that the Veteran's diagnosed recurrent urethral stricture disease began in service and is related to his in-service urinary symptoms, and that such disease has been recurrent since service.  For instance, in an April 2014 letter, Dr. T. opined that the Veteran developed urethral stricture in service.  Specifically, Dr. T. noted that the Veteran had been treated for urinary symptoms to include hematuria in service.  Though Dr. T. posits trauma to the saddle as a cause for the Veteran's urethral stricture, which is not confirmed by the record, Dr. T.'s opinion is nevertheless that the Veteran's recurrent urethral stricture disease began in service.  Dr. T. stated the urethritis diagnosis in service as a misdiagnosis and the Veteran's in-service symptoms likely represented his stricture disease.  Dr. T. states that this is further supported by the fact that the Veteran never passed any stones and never had any urethral discharge in service, and that a Foley catheter could be passed and subsequent cystoscopy confirmed his stricture disease.  

Based on the above evidence, and given the Veteran's reports of recurrent urinary symptoms since service, the Board resolves doubt in favor of the Veteran and finds that the Veteran's current urethral stricture disease cannot be satisfactorily disassociated from his period of active duty service, to include his urinary symptoms during service.  Therefore, a relationship between the Veteran's current urethral stricture disease and service is shown, and entitlement to service connection for the same is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for BXO is denied. 

Entitlement to service connection for a urinary disability, diagnosed as urethral stricture disease, is granted.


REMAND

The Board has granted entitlement to service connection for the urinary disability, above.  Further, as discussed above, the Board has referred the matter of entitlement to a temporary TDIU.  The Board defers the matter of entitlement to a temporary total evaluation based on convalesce pending the assignment of an initial disability rating and pending appropriate action regarding the matter of temporary TDIU due to urethral stricture disease.

Accordingly, the case is REMANDED for the following action:

Ensure completion of any development deemed necessary regarding the matter of entitlement to a temporary total evaluation due to convalescence.  If a requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The Board has referred the matter of entitlement to a temporary TDIU, as discussed in the Introduction above. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


